DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/892142 filed on 06/03/2020.
Claims 1-21 are currently pending. Claims 1 and 12 are independent claims.

Priority
Applicant’s claim for the benefit of a prior-filed application from Provisional Application 62/856670, filed 06/03/2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The Information Disclosure Statement(s) received on 9/2/2020, 03/26/2021, and 10/05/2021 is/are in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/892,174 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter and are substantially similar in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/892,174 (reference application) as follows:
Instant Application
Application No. 16/892,174
1. A multi-tenant system, comprising: 


a monolithic database configured to store global records, each global record of the global records including global fields common for all tenants of the multi-tenant system, the monolithic database configured to store a particular global record in response to a particular global record 
a custom field database configured to store custom records, each custom record of the custom records including one or more custom fields for a tenant of the tenants of the multi-tenant system, the custom database configured to store a particular custom record including one or more particular custom fields in association with the particular global record in response to a particular custom record storage request and to retrieve the particular custom record in response to a particular custom record fetch request; 




























a work API configured to receive the particular custom record storage request or the particular custom record fetch request and communicate the particular custom record storage request or the particular custom record fetch request to the custom field record service; and a main service API configured to receive the particular custom record storage request or the particular custom record fetch request from the monolithic application and to communicate the particular custom record storage request or the particular custom record fetch request to the work API. 


12. A method implemented by a multi-tenant system, the method comprising:
storing global records in a monolithic database, each global record of the global records including global fields common for all tenants of the multi-tenant system;
storing custom records in a custom field database, each custom record of the custom records including one or more custom fields for a tenant of the tenants of the multi-tenant system;
receiving a record storage request associated with a particular tenant of the tenants of the multi-tenant system;
partitioning the record storage request into a particular global record storage request and a particular custom record storage request;


storing in the monolithic database for the particular tenant a particular global record
including particular global field values in response to the global record storage request;
sending the particular custom record storage request to a main service API;
sending the particular custom record storage request by the main service API to a work API;
sending the particular custom record storage request by the work API to a custom field record service; and
storing in the custom field database for the particular tenant a particular custom record
including one or more particular custom fields in association with the particular global record in response to the custom record storage request.


a monolithic database configured to store global records associated with one or more global objects, each global object of the global of the one or more global objects including global fields common for all tenants of the multi-tenant system, the monolithic database configured to store a 
















a custom object API configured to receive the particular custom record storage request or the particular custom record fetch request and communicate the particular custom record storage request or the particular custom record fetch request to the custom object record service; and a query engine configured to receive a query, to generate global record fetch requests for relevant global records from the monolithic database, to generate custom record fetch requests for relevant custom records from the custom object database, and to generate a query response based on the relevant global records and the relevant custom records.
11. A method, comprising: 

storing in a monolithic database global records associated with one or more global objects, each global object of the global of the one or more global objects including global fields common for all tenants of the multi-tenant system; 



receiving by a monolithic application a particular global record storage request associated with a particular global object; processing by the monolithic application the particular global record storage request by instructing the monolithic database to store one or more particular global field values of a particular global record for a particular tenant; 
storing by the monolithic database the particular global record in response to the particular global record storage request; receiving by the monolithic application a global record fetch request associated with the particular global object; processing by the monolithic application the particular global record fetch request by instructing the monolithic database to retrieve the one or more particular global field values of the particular global record for the particular tenant; retrieving from the monolithic database the particular global record in response to the particular global record fetch request; storing in a custom object database custom records associated with one or more custom objects, each custom object of the one or more custom objects including custom fields specific for a tenant of the tenants of the multi-tenant system; receiving by a custom object record service a particular custom record storage request associated with a particular custom object; processing by the custom object record service the particular custom record storage request by instructing the custom object database to store one or more particular custom field values of a particular custom record for the particular tenant; storing by the custom object database the particular custom record in response to the particular custom record storage request; receiving by the custom object record service a custom record fetch request associated with the particular custom object; processing by the custom object record service the particular custom record fetch request by instructing the custom object database to retrieve the one or more particular custom field values of the particular custom record for the particular tenant; retrieving from the custom object database the particular custom record in response to the particular custom record fetch request; receiving a query by a query engine; generating by the query engine in response to the query global record fetch requests for relevant global records from the monolithic database; generating by the query engine in response to the query custom record fetch requests for relevant custom records from the custom object database; and generating by the query engine in response to the query a query response based on the relevant global records and the relevant custom records. 




As to claims 1-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have derived their limitations from claims 1-20 of copending application 16/892,174 since they are claiming the same subject matter and are substantially similar in scope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 11 recites a system comprising a monolithic database, a custom field database, a custom field record service, a monolithic application, a work API, and a main service API. The specification is silent as to whether these components comprise a necessary hardware component. Thus, under the broadest reasonable interpretation, the recited system can be interpreted as software per se. Software is not one of the four categories of invention. Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture. Software is not a combination of substances and therefore not a composition of matter. Therefore, claim 11 is non-statutory under 35 U.S.C. 101.


Allowable Subject Matter
Claims 1-21 would be allowable with Applicant’s filing a Terminal Disclaimer to overcome the Double Patenting rejections and also amending to overcome the 35 U.S.C. 101 Rejections.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1 and 12. Specifically, the prior art of record does not teach the features of the claim limitations that include providing an inclusion list containing one or more tags that a user of the client device had selected from the provided tag list; and update the recommendation list to include a next set of recommendations which includes partitioning the record storage request into a particular global record storage request and a particular custom record storage request,
storing in the monolithic database for the particular tenant a particular global record
including particular global field values in response to the global record storage request,
sending the particular custom record storage request to a main service API, sending the particular custom record storage request by the main service API to a work API, sending the particular custom record storage request by the work API to a custom field record service, and storing in the custom field database for the particular tenant a particular custom record including one or more particular custom fields in association with the particular global record in response to the custom record storage request 
or the similar limitations in combination with the other limitations recited in the context of independent claims 1 and 12.
The closest prior art of record, Weissman et al. (U.S. PGPUB No. 2016/0267294 A1, hereinafter “Weissman”), teaches methods and systems for controlling access to custom objects in a database. However, Weissman does not disclose the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1 and 12.
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level before the effective filing date of the claimed invention would have integrated or modified the methods and systems for controlling access to custom objects in a database to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1 or 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157